DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the borehole heater must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 3, 7 and 10 are objected to because of the following informalities: claim 2 ends with the word “during” which seems like a typographical error.  In claim 3, on page 28, on line 4 “PVT” should be defined before relying on the acronym, line 5 should be amended to end with the word --and--, the fourth to last line should be amended to recite --is a normalized productivity--, and the third to last line should be amended to recite --of the i[[i]]-th perforation cluster--.  In claim 7, the second line of step c) should be amended to recite --constant flow, [[and ]]during said--, step iii) should be amended to recite --repeating steps--, step v) should be amended to recite --step iv) for each--, and step e) should likely be amended to recite --production allocation results--.  In claim 10, step iii) should be amended to recite --repeating steps--, and step v) should be amended to recite --step iv) for each--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the end" in step a).
Claim 2 recites the limitation "the borehole fluid" in lines 1-2.
Claim 3 recites the limitations "said surrounding formation" and “said borehole fluid” in lines 2-3 of page 28, the limitation “the measured depth” in line 5 of page 28, the limitation “the true depth” in line 6 of page 28, the limitation “the i-th perforation cluster” in the line between Equations (2) and (3), the limitations “the difference” and “the temperature measurements” in the line between Equations (3) and (4), the limitation “the normalized productivity” in the third to last line of page 28, the limitation “the toe end” in the last line of page 28, and the limitation “the normalized flow-velocity ratio” in the last line of claim 3.
Claim 7 recites the limitation "the end" in the second line of step a).
Claim 8 recites the limitation "the borehole fluid temperature" in line 1.
Claim 10 recites the limitation "the end" in the second line of step a), the limitations “said time period of constant flow” and “said time period of no flow” in the second line of step b).
Claim 11 recites the limitation "the borehole fluid temperature" in line 1.      
There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 4-6 and 9 are also rejected under 35 USC 112(b) as being indefinite since they depend from claims that are rejected under 35 USC 112(b) as being indefinite.
Allowable Subject Matter
Claims 1, 7 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6, 8, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Preston et al. (US 2016/0191163 A1) (“Preston”) teaches a method of optimizing production of a hydrocarbon-containing reservoir comprising:
a) providing one or more fiber optic cables ¶ [0008] and [0084] in a well [0006];
b) measuring acoustic frequency Distributed Acoustic Sensing (DAS) data [0084] in said well during a time period [0167];
c) measuring Distributed Temperature Sensing (DTS) data from said well during said time period [0085];
e) inverting temperature data and using Markov chain predictions [0235]; and
f) using a profile to optimize said well and future wells in said reservoir and produce hydrocarbons therefrom [0197].
Preston does not specifically teach a method of optimizing production of a hydrocarbon-containing reservoir comprising:
b) measuring low-frequency Distributed Acoustic Sensing (LFDAS) data in said well during a time period of constant flow and during a time period of no flow, wherein said heater creates thermal perturbations during said period of constant flow;
c) measuring Distributed Temperature Sensing (DTS) data from said well during said time period of constant flow and during said time period of no flow, wherein said heater creates thermal perturbations during said period of constant flow;
d) providing an initial model of reservoir flow using said LFDAS data and said DTS data; and
e) inverting said LFDAS data and said DTS data using Markov chain Monte Carlo method to provide a production profile for said well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KRUEGER et al. (US 2017/0342814 A1) also teaches a method if optimizing production of a hydrocarbon-containing reservoir comprising providing fiber optic cables [0032], measuring LF-DAS and DTS data [0020], performing inverse modeling using the data [0104], and using collected data to support future decisions on completion design [0129].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


26 August 2022